Title: From John Quincy Adams to Ward Nicholas Boylston, 14 August 1826
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My dear Sir.
					Quincy 14. August 1826.
				
				A short time before my sudden departure from Washington, I received a very kind Letter from you, with a small volume, and an interesting account of the family of Boylston.—While I was postponing an Answer to it with a view to make some further enquiries, to tax again your indulgence, a melancholy summons called me away at so short notice that I forgot even to take your Letter and minutes with me—Soon after my arrival here your Letter to my lamented father of the 26th. of June last, enclosing your biographical account of Dr Zabdiel Boylston was put into my hands, which I have read and reperused with great Satisfaction—I now return it, as you had requested of my father, and hope you will forward it for publication in Dr Thacher’s Work—The memory of such a benefactor to mankind as Dr Boylston, ought not to be suffered to slumber in oblivion.—You have noted that Mr John Boylston who died at Bath in 1795. was his only Son—I observe that in the Harvard College Catalogue, there was a Zabdiel Boylston, who was graduated in 1724 and 27. I conclude He was of the same family.I have had the pleasure of hearing from you recently by Mr Quincy, and rejoice to learn that you and Mrs Boylston were both well—I hope yet to pass a day or two with you before my return to Washington, towards the close of next Month, or the beginning of October—Mean time I remain with kindest regards to Mrs Boylston / Affectionately yours.
				
					John Quincy Adams.
				
				
			